UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-2374


SPARKLE THOMPSON,

                 Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:12-cv-00399-GCM-DCK)


Submitted:   June 30, 2014                     Decided:    July 30, 2014


Before DUNCAN    and   DIAZ,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David J. Cortes, ROBERTI, WITTENBERG, LAUFFER, WICKER & CINSKI,
Durham, North Carolina, for Appellant. Anne M. Tompkins, United
States Attorney, Charlotte, North Carolina; Lucy A. Bezdek,
Special Assistant United States Attorney, Boston, Massachusetts,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sparkle      Thompson         appeals   the   district    court’s    order

adopting   the     magistrate         judge’s     memorandum   and    recommendation

and     upholding       the      Commissioner’s           denial     of     Thompson’s

application for disability insurance benefits.                     We have reviewed

the    record    and    find     no    reversible     error.       Accordingly,      we

affirm.    Thompson v. Colvin, No. 3:12-cv-00399-GCM-DCK (W.D.N.C.

filed Sept. 10, 2013; entered Sept. 11, 2013).                     We dispense with

oral    argument       because      the     facts   and   legal    contentions      are

adequately      presented      in     the    materials    before     this   court   and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                              2